Sullivan, J.,
dissents, and votes to affirm the judgment appealed from, with the following memorandum in which Thompson, J. P., concurs. The majority concludes that reversal is mandated by the trial court’s submission to the jury, over the objections of both the defense and the prosecution, of a verdict sheet setting forth not only the counts submitted but also the methodical steps by which the jury should proceed in considering those counts. I disagree.
It is true that the trial court’s submission of the challenged instructions was not expressly authorized by statute (see, CPL 310.20 [2]). However, the neutral content and character of those written procedural directions posed no risk of depriving the defendant of a fair trial, and any error in their submission must be deemed harmless under the circumstances of this case. The defendant relies upon a line of cases from the Court of Appeals, commencing with the decision in People v Owens (69 NY2d 585), in support of his argument for reversal. Such reliance is misplaced. In People v Owens (supra) and the companion case of People v Boon (69 NY2d 585), the trial courts had submitted portions of the oral charges in writing to the jurors. These writings set forth the definitional elements of the charged offenses and of certain legal concepts involved. In reversing the resulting judgments of conviction, the Court of Appeals explained its reasoning in the following manner:
"[The] submission of only a portion of a charge—particularly in the absence of any request from the jury for further instruction—creates a risk that the jury will perceive the writing as embodying the more important instructions, inviting greater attention to the principles that are repeated in writing than those simply recited orally (see, People v Townsend, 67 NY2d 815, 817). Such a risk flows from at least three sources. First, the fact that the trial court has selected certain portions of its charge may itself convey the message that these are of particular importance. Second, the very repetition of parts of the charge may serve to emphasize them and subordinate the others. Finally, the written instructions may be reinforced by their physical presence in the jury room, as the oral instructions fade from memory. We can see no legitimate basis for distributing only parts of a charge over defendant’s objection —especially where the parts that are excluded are those that might be considered favorable to the defense—and therefore conclude that it is error to do so.
*506"In both Owens and Boon, the document handed to the jury contained only isolated portions of the oral charge. In Owens, the court elected to submit only the elements of the crimes charged and relevant statutory definitions, but no reference to the agency defense. In Boon, the writing similarly set forth the elements of the crimes and relevant definitions, but not the portions of the charge pertaining to the presumption of innocence or reasonable doubt. Thus, in both cases, the submission created the potential for prejudice by inviting the jury to place undue emphasis on those matters contained in the written submission, subordinating those portions of the charge—favorable to the defense—contained in the oral charge, and error was committed.
"Having deprived each of the defendants of a fair trial, such error cannot be considered harmless (People v Crimmins, 36 NY2d 230, 238; see, People v Vincenty, 68 NY2d 899; People v Townsend, 67 NY2d 815, 817, supra)” (People v Owens, supra, at 591 [emphasis supplied]). The same analysis was employed by the Court of Appeals in People v Sanders (70 NY2d 837 [submission of the text of a pertinent statute to the jury without the defendant’s consent]), People v Brooks (70 NY2d 896 [submission of an abbreviated written version of the court’s oral charge, including certain principles of the justification defense]), and People v Nimmons (72 NY2d 830 [submission of a writing listing the counts and defining in statutory language the elements of each offense]). In each case, the Court of Appeals recognized that the submission of a written portion of the charge setting forth only some of the relevant legal principles or definitions created a substantial risk of depriving the accused of a fair trial, either by focusing the jury’s attention on certain legal concepts to the exclusion of others, or by emphasizing the prosecution’s case at the expense of the defendant’s. We have followed this approach when confronted with parallel circumstances (see, e.g., People v Bollander, 156 AD2d 456; People v Ashlay, 152 AD2d 675; People v Crosby, 150 AD2d 478). However, each of these cases involved a verdict sheet which could improperly influence the jury in making a substantive determination as to the guilt or innocence of the defendant.
Contrary to the defendant’s present claim, the concerns for an accused’s right to a fair trial which formed the basis for the foregoing decisions are not implicated by the use of the verdict sheet in this case. Indeed, the language contained in the instant verdict sheet does not refer to any of the evidence adduced at trial, the contentions of the parties, or the substan*507tive legal definitions and principles relevant to this case. In no way can it be misused to influence the jury regarding the ultimate question of whether the defendant is guilty or not guilty. Rather, it merely constitutes an accurate and neutral "road map” directing the jurors as to the mechanics of how to proceed in their consideration of the various counts after they have independently determined the defendant’s guilt or innocence with respect to a specific count. In this regard, it must be noted that the Appellate Division, Fourth Department, recently employed a similar analysis in its decision in People v Campbell (170 AD2d 982). In that case, the defendant contended on appeal, inter alia, that the trial court had committed reversible error in submitting a verdict sheet to the jury which contained certain neutral instructions. The Fourth Department rejected the contention, reasoning that "[such] procedural instructions are not a recitation of elements of the crime and are not proscribed by statute or case law.” (People v Campbell, supra, at 983). Inasmuch as this language is equally applicable to the case before us, it constitutes persuasive authority for the rejection of the defendant’s present claim.
The defendant’s contention, echoed by the majority, that the challenged instructions are prejudicial because they refer to the defense of justification, but do not contain any similar reference to the defendant’s claim of intoxication, is unpersuasive. Intoxication is not a defense to a criminal charge, but may be proffered to negate an element (e.g., specific intent) of the offense (see, Penal Law § 15.25). Accordingly, had the jury accepted the defendant’s claim of intoxication in this case, it would be required to find, pursuant to the court’s written instructions, that the necessary elements of the specific intent crimes had not been established beyond a reasonable doubt. Inasmuch as no distinct analytical step was required in the jury’s consideration of the intoxication claim, no mention of the claim in the court’s procedural instructions was necessary. Conversely, the defense of justification only comes into play once the jurors determine that the requisite elements of the charged offense have been established. The jury must then engage in the additional analytical step of determining whether the prosecution has satisfied its burden of disproving this defense beyond a reasonable doubt. Accordingly, the reference to justification in the court’s instructions merely constituted a recognition of this additional step. Significantly, the instructions did not define justification or set forth any legal principles related to this defense. They merely directed the jury as to the appropriate order in which the justification *508defense should be considered. As such, the written instructions submitted herein did not bear on the substantive issue of the defendant’s guilt or innocence, and there is simply no danger that the verdict sheet "create[d] a risk that the jury [would] perceive the writing as embodying the more important instructions, inviting greater attention to the principles that are repeated in writing than those simply recited orally” (People v Owens, 69 NY2d 585, 591, supra). Indeed, the verdict sheet in this case posed even less risk of prejudice than that involved in People v Melendez (160 AD2d 739), where we held that: "[T]he 'parenthetical references to the facts’ in the case at bar did not emphasize one principle of law or factual scenario at the expense of others (see, People v Nimmons, 72 NY2d 830; People v Owens, 69 NY2d 585; People v Alexander, 152 AD2d 587). Rather, they constituted a neutral 'list’ of exhibits, designed to assist the jury in its deliberations (cf., Bellacosa, Practice Commentary, McKinney’s Cons Laws of NY, Book 11A, CPL 310.20, at 653; see also, People v Ribowsky, 156 AD2d 726)” (People v Melendez, supra, at 740).
Similarly unavailing is the defendant’s claim, accepted by the majority, that any submission of an unauthorized writing to the jury constitutes reversible error to which the doctrine of harmless error cannot be applied. In People v Owens (supra), the Court of Appeals expressly found that the submission to the jury of written portions of the charge deprived each defendant of a fair trial and therefore could not be considered harmless. The court expressly relied upon its prior decision in People v Crimmins (36 NY2d 230) in support of this proposition. In turn, People v Crimmins (supra) provides: "[n]ot only the individual defendant but the public at large is entitled to assurance that there shall be full observance and enforcement of the cardinal right of a defendant to a fair trial. The appellate courts have an overriding responsibility, never to be eschewed or lightly to be laid aside, to give that assurance. So, if in any instance, an appellate court concludes that there has been such error * * * as to have operated to deny any individual defendant his fundamental right to a fair trial, the reviewing court must reverse the conviction and grant a new trial, quite without regard to any evaluation as to whether the errors contributed to the defendant’s conviction. The right to a fair trial is self-standing and proof of guilt, however overwhelming, can never be permitted to negate this right” (People v Crimmins, supra, at 238 [emphasis supplied]).
Hence, where the court’s submission of an unauthorized writing to the jury deprives the accused of a fair trial, reversal *509is required without regard to the quantity and quality of the evidence of guilt (see, e.g., People v Nimmons, 72 NY2d 830, supra; People v Brooks, 70 NY2d 896, supra; People v Owens, 69 NY2d 585, supra; People v Vincenty, 68 NY2d 899; People v Townsend, 67 NY2d 815). However, where, as in the present case, the submission of the unauthorized writing does not deprive the defendant of his fundamental right to a fair trial, the harmless error doctrine may be applied (see, e.g., People v Moore, 71 NY2d 684 [court’s submission of a portion of the indictment at the request of the jury deemed harmless error]). Inasmuch as the procedural instructions submitted in this case certainly posed no greater risk of prejudice than the accusatory language of the indictment supplied to the jury in People v Moore (supra), any error herein may properly be subjected to harmless error analysis. Upon consideration of the credible and overwhelming testimonial and forensic evidence of the defendant’s guilt and the virtually nonexistent potential for prejudice created by the court’s submission of the challenged verdict sheet, I conclude that the error in this case is harmless (see, People v Crimmins, 36 NY2d 230, supra; see, e.g., People v Moore, supra). Accordingly, the defendant’s remaining contentions being either not properly preserved for appellate review or without merit, I would affirm the judgment of conviction.